PER CURIAM.
A final decree of divorce was entered in favor of the husband. The wife appeals. We affirm.
Challenged are the decisions as to divorce grounds and child custody.
Review reveals an ugly contested divorce case replete with contradictory evidence, a reproduction of which would serve no useful or desirable purpose.
A comprehensive final decree and order on rehearing served to terminate the trial court proceedings. There the chancellor dealt with the issues of fact and law with clarity and remarkable insight. Suffice it to say that the performance of our appellate ■duty leaves us with the opinion that the chancellor’s disposition of this case is supported by substantial competent evidence and that his conclusions of law are free from error.
Affirmed.
WALDEN, C. J., ANDREWS, J, and ELMORE, FRANK H., Associate Judge, concur.